Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.         Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Oath/Declaration
3.         The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
4.       The information disclosure statement (IDS) submitted on 07/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
5.         The drawing(s) filed on 07/20/2021 are accepted by the Examiner.

Status of Claims
6.         Claims 1-9 are pending in this application.  

Examiner’s Statement of Reasons for Allowance
7.       Claims 1-9 are allowed.

8.       The following is an examiner’s statement of reasons for allowance:

“(a) generating first print data for creating a first print label on which a first print object is formed, the first print data including first print object data representing the first print object; (b) generating second print data for creating a second print label on which a second print object is formed, the second print data including second print object data representing the second print object; (c) generating, on the basis of the first print object data included in the first print data generated in (a), outline data representing an outline of the first print object; (d) generating, on the basis of the outline data generated in (c), alignment mark data representing an alignment mark, the alignment mark being used for aligning the first print label with the second print label when overlaying the first print label and the second print label on each other; (e) generating third print data by adding the alignment mark data generated in (d) to the second print data generated in (b) such that the alignment mark is added to a specific portion of the second print label, the specific portion being a portion corresponding to the outline of the first print object in the first print label; and (f) transmitting the first print data generated in (a) and the third print data generated in (e) to the label creating device through the communication interface.” along with all the other limitations as required by independent claim 1.

The prior art of record fails to disclose or make obvious the claimed subject matter of claim 8. In particular, the applied references do not disclose and would not have rendered obvious:
(a) generating first print data for creating a first print label on which a first print object is formed, the first print data including first print object data representing the first print object; (b) generating second print data for creating a second print label on which a second print object is formed, the second print data including second print object data representing the second print object; (c) generating, on the basis of the first print object data included in the first print data generated in (a), outline data representing an outline of the first print object; (d) generating, on the basis of the outline data generated in (c), alignment mark data representing an alignment mark, the alignment mark being used for aligning the first print label with the second print label when overlaying the first print label and the second print label on each other; (e) generating third print data by adding the alignment mark data generated in (d) to the second print data generated in (b) such that the alignment mark is added to a specific portion of the second print label, the specific portion being a portion corresponding to the outline of the first print object in the first print label; and (f) transmitting the first print data generated in (a) and the third print data generated in (e) to the label creating device through the communication interface.” along with all the other limitations as required by independent claim 8.

The prior art of record fails to disclose or make obvious the claimed subject matter of claim 9. In particular, the applied references do not disclose and would not have rendered obvious:
“(a) generating first print data for creating a first print label on which a first print object is formed, the first print data including first print object data representing the first print object; (b) generating second print data for creating a second print label on which a second print object is formed, the second print data including second print object data representing the second print object; (c) generating, on the basis of the first print object data included in the first print data generated in (a), outline data representing an outline of the first print object; (d) generating, on the basis of the outline data generated in (c), alignment mark data representing an alignment mark, the alignment mark being used for aligning the first print label with the second print label when overlaying the first print label and the second print label on each other; (e) generating third print data by adding the alignment mark data generated in (d) to the second print data generated in (b) such that the alignment mark is added to a specific portion of the second print label, the specific portion being a portion corresponding to the outline of the first print object in the first print label; and (f) creating the first print label corresponding to the first print data generated in (a) and the second print label corresponding to the third print data generated in (e).” along with all the other limitations as required by independent claim 9.

9.       It follows that claims 2-7 are then inherently allowable for depending on an allowable base claim.

10.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
11.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 



Bartels (2018/0040149) discloses a security pattern generation method includes generating a plurality of draw instructions to define a plane filling line pattern, wherein the plane filling line pattern includes a repeating sub-pattern that defines a line by a sequence of draw instructions, and searching the sequence of draw instructions in the plurality of draw instructions and, if found, overlaying the searched sequence of draw instructions by a graphic object that is scaled to fit and scaled between the two distinct end points of the line.


12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MCLEAN/Primary Examiner, Art Unit 2677